Citation Nr: 1612381	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-42 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for bilateral hearing loss was denied therein.  The Veteran appealed this determination.  Based on review of his claims file, the Board may proceed with adjudicating the appeal.  Of note is that it has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  

Also of note, the Veteran's April 2012 claim raised the issue of service connection not only for bilateral hearing loss but also for tinnitus.  This was acknowledged by the aforementioned RO in a May 2012 notification letter.  However, the July 2012 rating decision did not address service connection for tinnitus.  It further has not been addressed in any other rating decision.  The Board, as an appellate body, does not have jurisdiction over issues that have not been adjudicated by the RO (acting as the agency of original jurisdiction here).  Service connection for tinnitus accordingly can only be referred by the Board to the RO for appropriate action.  38 C.F.R. § 19.9(b).


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during his service or within his first post-service year, and it is not related to his service otherwise.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385, 4.85, 4.86 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how a ratings and an effective date will be assigned if service connection is granted finally must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged any notice error, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A May 2012 letter sent to them set forth the criteria for establishing service connection, the evidence required in this regard, as well as the Veteran's and VA's respective duties for obtaining evidence.  It also set forth how ratings and effective dates are assigned for disabilities found to be service-connected.  This was prior to initial adjudication via the July 2012 rating decision.  

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records and VA treatment records have been obtained by VA.  No private treatment records have been obtained by VA because none have been identified by the Veteran, despite suggestions that there might be some concerning his hearing.  Further, none were submitted by him.  In May 2012, the Veteran underwent a VA medical examination.  The examiner reviewed the claims file, interviewed and assessed the Veteran, diagnosed the disability present, and rendered an opinion as to whether there was a nexus between this diagnosis and the Veteran's service.  This decision is fully informed because of these actions.  As such, the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Significantly, neither the Veteran nor his representative has identified any necessary assistance development that as of yet has not been completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service without an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when a Veteran served 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.
Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is reiterated that the Veteran filed his claim in April 2012.  Bilateral sensorineural hearing loss was diagnosed in February 2012 VA treatment records as well as at the May 2012 VA medical examination.  Hearing loss is only a disability for VA purposes when the pure tone threshold at any frequency from 500 to 4000 Hertz is 40 decibels or greater, the pure tone threshold at at least three such frequencies is 26 decibels or greater, or speech recognition scores are less than 94 percent, however.  38 C.F.R. § 3.385.  While it is unclear if any of these criteria has been met based on the VA treatment records, each has been met based on the examination.

Sensorineural hearing loss is a chronic disease because it qualifies as an organic disease of the nervous system.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Here, the Veteran served far longer than 90 days-indeed for approximately four years.  All of his service was after December 31, 1946, and some was during the period of war referred to for VA purposes as the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  However, there is no indication that sensorineural hearing loss was diagnosed between January 1966 when the Veteran separated from service and January 1967 one year later.  The first documented diagnosis indeed is the aforementioned from February 2012, which is over 46 years after his service.  

Repeatedly, the Veteran has reported having hearing loss since during service.  This encompasses hearing loss during his first year after service notwithstanding that it was not diagnosed.  He is a lay person because there is no indication that he has any medical background.  Lay persons are competent to state what they personally experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's reports are competent.  Even assuming they also are credible, it is impossible to determine whether or not sensorineural hearing loss was manifested to a compensable degree based on them.  Pure tone thresholds and speech recognition scores are required to rate hearing loss.  38 C.F.R. §§ 4.85, 4.86.  There are no examinations or treatment records, where such information usually is found, dated during the Veteran's first year after service.  His reports about then note only that he could hardly hear.

Except for any defects noted, a Veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon medical examination.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran, after converting from the American Standards Association units used then to International Standards Organization units which have been used since November 1967, had pure tone thresholds of 20 decibels or below bilaterally for all measured frequencies at his January 1962 service entrance examination.  Normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran was given a "H1," signifying a high level of fitness, for hearing on his PULHES profile.  Odiorne v. Principi, 3 Vet. App. 456 (1992). 

Thus, the presumption of soundness applies, and the relevant inquiry is whether the Veteran incurred an acoustic injury or disease during service as opposed to aggravated a preexisting acoustic injury or disease during service.  Regarding the incurrence of an acoustic disease, service treatment records are silent.  The Veteran never complained of hearing problems.  None were ever detected even absent his complaint.  While he has reported that his hearing was not tested prior to his separation from service, a December 1965 service separation examination reflects that his pure tone thresholds after the aforementioned conversion were 20 decibels or below bilaterally for all measured frequencies.  His hearing remained normal.

Of note once again are the Veteran's competent reports of hearing loss since during service.  Factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are important in assessing the credibility of competent lay reports.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's reports are inconsistent with his service treatment records.  His interest in reporting that he had hearing loss in service cannot be ignored.  Reporting such indeed may increase the likelihood that service connection for his bilateral sensorineural hearing loss will be granted, which in turn may result in his monetary gain in the form of compensation benefits.

While there is no indication of bad character or malingering, the Veteran's demeanor was not observed because there was no hearing, and his having had hearing loss during service is plausible, his reports of such are not credible in light of the aforementioned factors.  An acoustic disease, in sum, was not incurred during service.  This includes that sensorineural hearing loss as a chronic disease was not manifested or even noted during service.  Regarding the incurrence of an acoustic injury during service, the Veteran reports being exposed to loud noise from working on aircraft engines without ear protection.  These reports, like his others, are competent.  They also are credible.  Due consideration is given to the circumstances of service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  The Veteran's DD-214 conveys, consistent with his reports, that he was a jet aircraft mechanic.  This plausibly and almost certainly involved working on noisy aircraft engines.

An acoustic injury in the form of loud noise exposure during service, in sum, exists.  The Veteran believes that it caused his current bilateral sensorineural hearing loss.  In other words, he believes there is a nexus between them.  Lay evidence sometimes can confirm nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there is a nexus here falls outside the province of a lay person.  It rather is a medical question because of the complexities involved.  These include the various types of hearing loss, a number of possible etiologies for them, and the number of years that have passed since the Veteran's service.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent when it comes to nexus.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Other than the Veteran's reports, the only other evidence concerning nexus is the opinion rendered by the examiner who conducted the May 2012 VA medical examination.  This examiner specifically opined that it is not at least as likely as not that the Veteran's bilateral sensorineural hearing loss was caused by or is a result of his service.  His loud noise exposure during service was acknowledged, and it was noted that he did not have significant post-service occupational or recreational noise exposure.  He indeed reported a career in drafting, with only occasional woodworking.  The Veteran's denial of recent or recurrent ear disease or surgery, a host of other potentially relevant symptoms, head trauma, family history of hearing loss, a host of potentially relevant conditions, and the use of a potentially relevant medication also was acknowledged.  

The Veteran's February 2012 VA treatment records were acknowledged by the examiner-as were his service treatment records, specifically his service entrance and separation examinations, which were noted to show normal hearing.  A shift for the worse was noted when comparing them (without conversion as aforementioned, though the same is true with it), but even so "excellent sensitivity" was the description of his hearing upon separation.  A 2005 study by the Institute of Medicine entitled "Noise and Military Service:  Implications for Hearing Loss and Tinnitus" further was cited.  It was noted to reveal no scientific basis for delayed-onset of hearing loss.  The Veteran's bilateral sensorineural hearing loss, in sum, was attributed to factors other than his loud noise exposure during service although none were reported by him to which it was "visibly connected."

Factors such as the qualifications and expertise of the individual rendering it, whether or not pertinent evidence was reviewed, the scope of the assessment, the accuracy of the factual premises underlying it, the rationale provided for it, and degree of certainty in it are important considerations for medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner was an audiologist.  That this examiner reviewed the claims file and interviewed the Veteran is reiterated.  Like these actions, the scope of the assessment was appropriate.  Unequivocal language was used by the examiner in expressing the opinion.  Finally, a rationale for it was provided based on accurate factual premises.  

Notably, the examiner did not acknowledge the Veteran's competent reports of hearing loss since service.  The reports cannot be discounted merely because they are not supported by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The lack of treatment records for over four decades after service indeed has been explained.  The Veteran has reported that he could not afford the cost of hearing aids, so he ordered them cheaply via mail until a few years ago.  These reports are competent, like those already discussed.  Yet their credibility is suspect.  The February 2012 VA treatment records, along with those from April 2012, reflect that hearing aids were customized for the Veteran based on an assessment of his hearing.  No explanation was provided by him as to how he was able to obtain hearing aids before then without such an assessment.  

The gap in the medical evidence between the service treatment records and the VA treatment records dated many years after service, in sum, weighs against the Veteran's claim even though it is not dispositive.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, that his reports of hearing loss since during service are not credible at least as they concern such loss during service is reiterated.  This calls into question their credibility as they concern hearing loss after service, especially immediately after service, too.  For these reasons, the examiner's failure to acknowledge the Veteran's reports does not make the rendered opinion any less probative.  

To establish service connection, hearing loss during service is not required.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Indeed, a medically sound basis for attributing current bilateral hearing loss to loud noise exposure during service is sufficient.  Hensley, 5 Vet. App. at 155.  When there is loud noise exposure during service, a threshold shift signifying a worsening of hearing during service, and hearing loss arising to the level of a disability after service, for example, whether there is such a basis to attribute this hearing loss disability to the noise exposure during service or to an intercurrent cause must be considered.  Id.  Although the examiner was unable to identify an intercurrent cause, since there was no loud noise exposure after service, no family history, as well as no potentially relevant symptoms, conditions, or medication use, there is no requirement to do so.  

The examiner did, as required, determine that there is no medically sound basis for attributing the Veteran's current bilateral sensorineural hearing loss to his loud noise exposure during service.  In conclusion, service connection for bilateral hearing loss cannot be presumed and has not been established.  The preponderance of the evidence indeed is against the Veteran's claim.  Evidence weighing against service connection, chiefly the service treatment records, VA treatment records, and May 2012 VA medical examination complete with opinion, is particularly persuasive.  Evidence weighing for service connection, which is solely from the Veteran, is less persuasive.  Since the evidence against and the evidence for service connection is not in approximate balance, there is no benefit of the doubt to afford to him.  Service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


